AFTER REMAND FROM SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
WHEREAS, on August 28, 1992, the supreme court entered its judgment whereby the judgment of this court entered in this case on January 31, 1992, was reversed and remanded to this court, 608 So.2d 734, and
WHEREAS, the judgment of this court had affirmed the summary judgment of the Circuit Court of Morgan County, Alabama: IT IS THEREFORE the judgment of this court that the judgment of the Circuit Court of Morgan County, Alabama, be and is hereby reversed and set aside. This case is remanded to said circuit court for further proceedings as directed by the judgment of the supreme court heretofore entered.
The foregoing judgment was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.